Citation Nr: 0212523	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-02 063A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for status-post total 
gastrectomy, status-post Roux-en-Y esophageal jejunostomy for 
adenocarcinoma of the stomach, status-post lysis of 
adhesions, status-post small bowel obstruction, with history 
of ulcer, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to July 
1989, and from August 1991 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Louisville, Kentucky RO that, among other things, reduced the 
rating for status-post total gastrectomy, status-post Roux-
en-Y esophageal jejunostomy for adenocarcinoma of the 
stomach, status-post lysis of adhesions, status-post small 
bowel obstruction, with history of ulcer, from 60 to 
20 percent, effective from the day following the veteran's 
separation from his second period of service--September 1, 
1999.  (The 60 percent rating had been assigned by a December 
1989 rating decision subsequent to the veteran's first period 
of military service, but no compensation was being paid at 
the time of the July 1999 reduction because of the veteran's 
then-active military service.  See 38 C.F.R. § 3.105(e) 
(notice of a proposed reduction and opportunity to respond 
need be given only when such action would result in reduction 
of payments currently being made).)  

In September 1999, the veteran informed the RO that he had 
become a resident of North Carolina and, therefore, 
jurisdiction of the claims file was transferred to the 
Winston-Salem, North Carolina RO.  By rating action of 
January 2000, the Winston-Salem RO increased the rating for 
gastrointestinal disability from 20 to 40 percent.  In March 
2000, jurisdiction of the claims file was transferred to the 
Roanoke, Virginia RO.  In December 2001, the veteran informed 
the RO that he had become a resident of North Carolina, and 
the claims file was transferred back to the Winston-Salem RO.  
By rating action of June 2002, the Winston-Salem RO increased 
the rating for service-connected gastrointestinal disability 
from 40 to 60 percent.  The 60 percent rating was made 
effective from September 1, 1999.

Previously, this case was before the Board in February 2001 
when it was remanded for additional development. 


FINDINGS OF FACT

1.  The veteran's service-connected gastrointestinal 
disability is manifested by anemia, diarrhea, nausea, and 
vomiting; pronounced marginal (gastrojejunal) ulcer or 
ulcerative colitis is not shown.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
gastrointestinal disability so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

An increased rating for status-post total gastrectomy, 
status-post Roux-en-Y esophageal jejunostomy for 
adenocarcinoma of the stomach, status-post lysis of 
adhesions, status-post small bowel obstruction, with history 
of ulcer is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.20, 4.27, 4.114 
(Diagnostic Code 7308) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  In addition, when an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury in which not 
only the function affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Before specifically addressing the question of an increased 
rating, it should be pointed out that VA revised the 
schedular criteria by which certain gastrointestinal 
disabilities are rated during the pendency of the veteran's 
appeal.  (The new criteria have been in effect since July 2, 
2001.  See 66 Fed. Reg. 29,486-489 (May 31, 2001) (effective 
July 2, 2001).)  The Board notes that when a regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, as is the 
case here, the version more favorable to the veteran should 
apply, unless Congress or the VA Secretary provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Specifically, 38 C.F.R. §§ 4.112 and 4.114 were amended and 
Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were 
revised.  Diagnostic Code 7313 was removed and Diagnostic 
Codes 7351 and 7354 were added.  The changes, however, did 
not involve rating duodenal ulcers or gastritis.  See 66 Fed. 
Reg. 29,486-489 (May 31, 2001) (effective July 2, 2001).)  

Prior to July 2, 2001, a 100 percent disability evaluation 
was assigned for malignant growths of the digestive system 
for the 1-year period following the cessation of surgical 
treatment.  38 C.F.R. § 4.114 (Diagnostic Code 7343).  
Thereafter, if there had been no local recurrence or 
metastases, the rating was to be made on residuals.  Id.  
Under the new criteria, a 100 percent rating is assignable 
for malignant neoplasms of the digestive system, exclusive of 
skin growths.  38 C.F.R. § 4.114 (Diagnostic Code 7343).  The 
Note following this regulation indicates that a rating of 100 
percent shall continue beyond the cessation of any surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  38 C.F.R. § 4.114; Diagnostic Code 7343, 
including Note (effective July 2, 2001).  Six months after 
discontinuance of such treatment, the appropriate disability 
rating is to be determined by mandatory VA examination.  Id.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  Id.  If there has been no local recurrence or 
metastasis, the rating will be made on residuals.  Id.

Additionally, the provisions of 38 C.F.R. § 4.112, prior to 
July 2, 2001, concerning weight loss, are applicable to this 
issue and have been changed.  Minor weight loss or greater 
losses of weight for periods of brief duration are not 
considered of importance in rating.  38 C.F.R. § 4.112 
(2000).  Rather, weight loss becomes of importance where 
there is appreciable loss that is sustained over a period of 
time.  Id.  In evaluating weight loss generally, 
consideration will be given not only to standard age, height, 
and weight tables, but also to the particular individual's 
predominant weight pattern as reflected by the records.  Id.  
The use of the term "inability to gain weight'" indicates 
that there has been a significant weight loss with inability 
to regain it despite appropriate therapy.  Id.  

On or after July 2, 2001, the provisions of 38 C.F.R. § 4.112 
reads as follows:

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent 
of the individual's baseline weight, 
sustained for three months or longer.  
The term "inability to gain weight" means 
that there has been substantial weight 
loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" 
means the average weight for the two-
year-period preceding onset of the 
disease.

66 Fed Reg. 29,488.

The veteran's service-connected status-post total 
gastrectomy, status-post Roux-en-Y esophageal jejunostomy for 
adenocarcinoma of the stomach, status-post lysis of 
adhesions, status-post small bowel obstruction, with history 
of ulcer has been evaluated as 60 percent disabling under 
38 C.F.R. § 4.114 (Diagnostic Code 7308) (2001).  A 60 
percent rating is the maximum rating available and provides 
for severe post gastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with no nutrition and 
anemia.  38 C.F.R. § 4.114 (Diagnostic Code 7308) (2001).  
The Board notes that the maximum schedular award is also 60 
percent under Diagnostic Code 7305 or 7307.  Hence, no 
greater benefit can flow to the veteran under any of these 
Codes.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2001).

While 60 percent is the highest rating assignable under 
Diagnostic Code 7308 on the basis of post gastrectomy 
syndrome, the Board has also considered other potentially 
applicable rating codes.  In the present case, the veteran 
has potential entitlement to an increase based on reasonably 
analogous symptomatology found in Diagnostic Code 7306, which 
permits the assignment of a total (100 percent) schedular 
rating for pronounced disability due to marginal ulcer 
manifested by periodic or continuous pain unrelieved by 
standard ulcer therapy with periodic vomiting, recurring 
melena or hematemesis and weight loss resulting in total 
incapacitation.  38 C.F.R. § 4.114 (Diagnostic Code 7306) 
(2001).  In addition, a 100 percent rating is provided under 
Diagnostic Code 7323 for ulcerative colitis productive of 
pronounced disability resulting in marked malnutrition, 
anemia, and general debility, or with serious complications 
as liver abscess.  38 C.F.R. § 4.114 (Diagnostic Code 7323) 
(2001).

Both the marginal ulcer and ulcerative colitis codes 
contemplate symptomatology similar to that characteristic of 
post-gastrectomy syndrome.  See 38 C.F.R. § 4.113 (There are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal pain or distress, anemia, and 
disturbances in nutrition).  

Based on a review of the record, the Board finds that a 
schedular rating higher than 60 percent for status-post total 
gastrectomy, status-post Roux-en-Y esophageal jejunostomy for 
adenocarcinoma of the stomach, status-post lysis of 
adhesions, status-post small bowel obstruction, with history 
of ulcer is not warranted.  To warrant a schedular evaluation 
in excess of 60 percent, the objective medical evidence must 
show a totally incapacitating gastrojejunal ulcer causing 
pronounced symptoms with periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss (Diagnostic 
Code 7306), or pronounced ulcerative colitis resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complications as liver abscess (Diagnostic Code 
7323).  Both codes, however, clearly contemplate a far 
greater degree of disability than that manifested by the 
veteran as the basis for a higher rating.  

When examined by VA in March 2002, the veteran reported 
continued episodes of severe abdominal pain with nausea and 
vomiting.  He continued to have nausea postprandially after 
almost every meal.  He had no hematochezia.  He very rarely 
had constipation but continued to have diarrhea episodes with 
either soft or watery stools two to three times a week.  
Physical examination revealed that he weighed 144.5 pounds.  
It was noted that he weighed 155 pounds up until 1998.  He 
gave no reason for his weight loss.  He had a well-healed 
scar in the midline of the abdomen from the xiphoid down to 
below the umbilicus passing around to the right side of the 
umbilicus.  There was no herniation, dehiscence, or ventral 
hernia noted.  He had good bowel sounds in the entire 
abdomen.  The diagnoses included adenocarcinoma of the 
stomach, status-post total gastrectomy with Roux-en-Y 
esophagojejunostomy, and minimal macrocytic anemia, most 
likely secondary to vitamin B12 deficiency.  The examiner 
opined that the veteran's problems at present were all the 
result of the surgery that he had had for adenocarcinoma of 
the stomach.  The examiner further opined that the vitamin 
B12 deficiency anemia was to be expected and, unfortunately, 
so was the presence of adhesions in the abdomen, which may 
precipitate small bowel obstruction.  

As the objective medical evidence has not demonstrated the 
presence of any of these conditions - totally incapacitating 
gastrojejunal ulcer or ulcerative colitis - the Board finds 
that Diagnostic Code 7306 or 7323 is inapplicable and does 
not support the assignment of an evaluation in excess of 60 
percent.  The veteran does not have findings such as weight 
loss (defined under either the old or new definitions), 
continuous pain unrelieved by standard therapy, hematemesis, 
marked malnutrition, liver complications, or total 
incapacitation.  Neither in type nor in degree do the 
veteran's service-connected gastrointestinal manifestations 
approximate the degree of impairment required for a total 
rating under either Diagnostic Code 7306 or 7323.  Indeed, 
the most recent March 2002 VA examination findings indicate 
that none of these problems exists.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO regarding the severity of his service-
connected disability.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the potential application of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, however, finds that the evidence does not tend to 
show that the service-connected gastrointestinal disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2001).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board 
finds that the current evidence of record does not 
demonstrate that the service-connected disability resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It bears emphasis that 
the schedular rating criteria are designed to take problems 
such as experienced by the veteran into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1 (2001).  In the veteran's case, there is no indication 
that service-connected gastrointestinal problems are so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under § 3.321(b).  As noted 
above, there is no evidence that the nature and severity of 
these symptoms are beyond what is contemplated by the 
applicable criteria.  There is no indication that he had lost 
time from work due to his disability beyond what might be 
expected of someone with a 60 percent rating.  Additionally, 
it is not shown by the evidence that the veteran has required 
frequent hospitalization for his gastrointestinal disability, 
or that there has been any significant or regular outpatient 
treatment for this disability.  In view of these findings and 
in the absence of evidence of extraordinary symptoms, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
service-connected status-post total gastrectomy, status-post 
Roux-en-Y esophageal jejunostomy for adenocarcinoma of the 
stomach, status-post lysis of adhesions, status-post small 
bowel obstruction, with history of ulcer.  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of the issues to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  The Board has also considered 
the final regulations that VA issued to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In this case, the RO contacted the veteran in May 2002 and 
requested him to provide evidence of any treatment for 
service-connected gastrointestinal disability.  The RO 
informed the veteran of the evidence it had received.  The RO 
also informed the veteran that the evidence should be 
submitted within 60 days if possible but within one year to 
allow for payment of benefits in association with the claim.

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of July 1999, January 2000, 
and June 2002; a statement of the case issued in January 
2000; and a supplemental statement of the case issued in June 
2002, which informed him of the applicable law and 
regulations.  Specifically, the RO notified the veteran of 
the development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
This document also shows that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  The Board finds that VA has 
obtained all records from sources identified by the veteran, 
including his post-service VA treatment records.  Moreover, 
the veteran has been afforded VA examinations to evaluate the 
severity of his service-connected disability in July 1999 and 
March 2002.  The Board notes that the RO would have afforded 
the veteran another VA examination in October 2001; however, 
the veteran failed to report to the scheduled examination.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Therefore, under the circumstances of this case, the Board 
concludes that a remand for further action under the VCAA 
will serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Consequently, further development of this claim 
and further expending of VA's resources are not warranted.  

Finally, the Board has considered the case of Bernard v. 
Brown, 4 Vet. App. 384 (1993) for possible prejudice to the 
veteran by the Board's application of the VCAA.  As indicated 
in the above discussion, however, the veteran has been 
afforded the rights and notices required under the VCAA and 
the duty-to-assist regulations.  The evidence has been 
developed and weighed.  Accordingly, for the reasons stated 
above in the analysis of the application of the VCAA and the 
duty-to-assist regulations, the Board concludes that the 
veteran would not be prejudiced by the Board's action without 
remand to the RO.


ORDER

An increased rating for status-post total gastrectomy, 
status-post Roux-en-Y esophageal jejunostomy for 
adenocarcinoma of the stomach, status-post lysis of 
adhesions, status-post small bowel obstruction, with history 
of ulcer is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

